                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


   GORDON FORSTER LAWSON,
                                    1:18-cv-17459-NLH
                   Appellant,

       v.                           MEMORANDUM OPINION & ORDER

   DANIEL J. GALLAGHER and
   ISABELA C. BALBOA,

                   Appellees.



     WHEREAS, on December 20, 2018, Appellant Gordon Forster

Lawson appealed an order of the Bankruptcy Court to this Court

(ECF No. 1); and

     WHEREAS, pursuant to Federal Rule of Bankruptcy Procedure

8009, Appellant had 14 days from the date the notice of appeal

became effective to file a designation of items to be included

in the record on appeal and a statement of the issues to be

presented; and

     WHEREAS, on January 8, 2019, the Deputy Clerk of the

Bankruptcy Court for this District filed a certification

explaining that Appellant failed to timely file a designation of

items to be included in the appeal (ECF No. 2); and

     WHEREAS, therefore, on January 9, 2019, this Court

dismissed Appellant’s appeal under Federal Rule of Bankruptcy

Procedure 8003 for failure to comply with Bankruptcy Rule 8009
(ECF No. 3); and

     WHEREAS, on January 14, 2019, Appellant moved to reinstate

the appeal, which this Court classified as a motion for

reconsideration, (ECF No. 4), and which this Court denied by

Order dated February 5, 2019 (ECF No. 5); and

     WHEREAS, Appellant appealed this Court’s Order denying

reinstatement of the appeal to the Court of Appeals for the

Third Circuit (ECF No. 6); and

     WHEREAS, on October 30, 2019, the Court of Appeals issued

an Opinion and Mandate vacating this Court’s Order entered

February 5, 2019 and remanding this matter for further

proceedings consistent with the Court of Appeals’ decision (ECF

No. 9); and

     WHEREAS, on remand, the Court of Appeals directed this

Court to consider whether a sanction less severe than dismissal

of Appellant’s bankruptcy appeal was appropriate, In re Lawson,

774 Fed. Appx. 58, 59-60 (3d Cir. 2019); and

     WHEREAS, more particularly, the Court of Appeals explained

that while “[a]s a general matter, district courts are permitted

to dismiss bankruptcy appeals when appellants fail to comply

with Rule 8009(a)(1)[,]” not “every failure to follow procedural

rules mandates dismissal of the appeal.”   Id. at 59 (citations

and internal quotation marks omitted); and

     WHEREAS, the Court of Appeals directed this Court to

                                 2
consider “what sanction, if any, is an appropriate response to

Appellant’s failure to comply with Fed. R. Bankr. P. 8009(a)(1).

Id. at 60; and

     WHEREAS, the Court of Appeals directed the Court to

consider the factors outlined in Poulis v. State Farm Fire &

Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) in determining any

appropriate sanction; and

     WHEREAS, on November 5, 2019, following issuance of the

Court of Appeals’ decision, Appellant filed a renewed motion to

accept his designation papers as timely (ECF No. 11); and

     WHEREAS, finding that Appellant’s November 5 motion papers

did not provide sufficient information for this Court to conduct

the requisite Poulis analysis, on November 7, 2019, this Court

entered an Order (1) inviting Lawson to explain why some

sanction lesser than dismissal was appropriate, (2) inviting

Respondents to answer any submission by Lawson, and (3) placing

Lawson on notice that the Court was considering dismissing his

action for non-compliance with Court Rules and deadlines (ECF

No. 13); and

     WHEREAS, Appellant responded to that Order on November 15,

2020 (ECF No. 14), advancing several arguments as to why

dismissal was inappropriate; and

     WHEREAS, on May 18, 2020, the Court issued a Memorandum

Opinion & Order (ECF No. 15), in which it addressed Appellant’s

                                   3
arguments and assessed whether dismissal was appropriate at that

time under the Poulis factors; and

     WHEREAS, upon analysis of the Poulis factors, the Court

determined that dismissal was not warranted at that time, but

further warned Appellant that “any further delays in this action

will not be viewed favorably, and he should expect that further

delinquencies or non-compliance with Court Rules or Orders will

be met with Orders to Show Cause as to why more severe

sanctions, including monetary penalties and dismissal of this

action, should not be imposed;” and

     WHEREAS, the Court’s May 18, 2020 Order further ordered

that “Lawson shall have thirty (30) days to file and serve his

designation papers in the manner required by Fed. R. Bankr. P.

8009(a)(1)(A);” and

     WHEREAS, it appears that Appellant filed his designation

papers on June 11, 2020, (ECF No. 17; Case. No. 18-13354-ABA,

ECF No. 177-179) 1; and

     WHEREAS, Rule 8018(a) provides:

          (a) Time to Serve and File a Brief. The following
     rules apply unless the district court or BAP by order in a
     particular case excuses the filing of briefs or specifies
     different time limits:

1 While the Bankruptcy Clerk never alerted this Court that
Appellant had done so as directed in the Court’s May 18, 2020
Order, for present purposes the Court accepts that Appellant’s
June 11, 2020 filings on this docket and in the bankruptcy
action constitute a proper designation of record filed in
response to the Court’s Order.
                                4
               (1) The appellant must serve and file a brief
          within 30 days after the docketing of notice that the
          record has been transmitted or is available
          electronically.

          . . .

               (4) If an appellant fails to file a brief on time
          or within an extended time authorized by the district
          court or BAP, an appellee may move to dismiss the
          appeal—or the district court or BAP, after notice, may
          dismiss the appeal on its own motion. An appellee who
          fails to file a brief will not be heard at oral
          argument unless the district court or BAP grants
          permission.

          Fed. R. Bankr. P. 8018(a); and

     WHEREAS, Appellant’s brief was therefore due on July 11,

2020, but Appellant has never filed his appellate brief despite

his deadline having passed over ten months ago; and

     WHEREAS, in consideration of Appellant’s pro se status, the

Court chose to grant him one last opportunity to comply with

Rule 8018(a) and file his appellate brief in this action; and

     WHEREAS, the Court accordingly issued an Order on April 14,

2021, which directed that Appellant “shall file his brief within

30 days of this Order” and gave him notice pursuant to Rule

8018(a)(4) that failure to file his brief and “any further delay

or failure to comply with the relevant rules will result in

dismissal of this appeal,” (ECF No. 18); and

     WHEREAS, more than 30 days have passed since the issuance

of the Court’s Order, but Appellant has failed to file his


                                5
appellate brief or respond to the Court’s Order in any way; and

      WHEREAS, Poulis sets forth six factors that courts in this

Circuit consider in determining whether the sanction of

dismissal is appropriate: the extent of the party’s personal

responsibility for the late filing, the prejudice to the

adversary caused by the failure to meet deadlines, a history of

dilatoriness, whether the conduct of the party was willful or in

bad faith, the effectiveness of sanctions other than dismissal,

and the meritoriousness of the action.   Poulis, 757 F.2d at 868;

and

      WHEREAS, as to the first Poulis factor, the extent of the

party’s personal responsibility, Appellant is appearing pro se

in this action and is therefore personally responsible for any

delays and the failure to abide by the relevant Rules and Orders

of this Court, Briscoe v. Klaus, 538 F.3d 252, 258-59 (3d Cir.

2008) (“[I]t is logical to hold a pro se plaintiff personally

responsible for delays in his case because a pro se plaintiff is

solely responsible for the progress of his case, whereas a

plaintiff represented by counsel relies, at least in part, on

his or her attorney.”).   He has in fact been repeatedly warned

that further failure to abide by the relevant Rules and Orders

of this Court, and further delay in prosecuting his appeal, may

result in dismissal.   The Court therefore finds that the first

Poulis factor weighs in favor of dismissal; and

                                 6
      WHEREAS, as to the second Poulis factor, prejudice to the

adversary, while the Court recognizes that the Appellees have

never filed any response or other filing in this action, that is

likely because this appeal has nonetheless been pending for

nearly two and a half years, with Lawson having never filed an

appellate brief.   The Court therefore finds that this factor is

at best neutral, and likely leans closer to weighing in favor of

dismissal; and

      WHEREAS, as to the third Poulis factor, the history of

dilatoriness, the Court finds that Appellant has consistently

and repeatedly missed deadlines since the inception of this

appeal, including having most recently failed to respond to the

Court’s April 14, 2021 Order.   Over two and a half years have

passed without the filing of his initial appellate brief due to

previous delays and Appellant’s failures to abide by the

relevant Rules, and over 10 months have now passed since his

deadline to originally file that brief.   The Court therefore

finds that this factor weighs strongly in favor of dismissal;

and

      WHEREAS, as to the fourth Poulis factor, whether the

conduct of the party was willful or conducted in bad faith,

while the Court concluded in its May 18, 2020 Order that his

conduct was not at that point willful or in bad faith because he

had provided reasonable explanation and his delays had been

                                 7
relatively short, the Court finds that he has since missed his

deadline to file his appellate brief by over ten months, failed

to comply with or respond to this Court’s April 14, 2021 Order

which granted him another opportunity to file his brief, and has

provided no explanation as to this significant delay or his

failure to file his appellate brief.   The Court therefore finds

that, given his repeated failure to comply with the relevant

Rules and this Court’s Orders, his conduct appears to be willful

and this factor weighs in favor of dismissal; and

     WHEREAS, as to the fifth Poulis factor, the effectiveness

of sanctions other than dismissal, the Court finds that no

sanction short of dismissal would be appropriate here.

Appellant has been given numerous chances to properly prosecute

his appeal, including yet another opportunity to file his

appellate brief ten months late which was accompanied by an

explicit warning regarding potential dismissal of his action.

As of this date, over two and a half years have passed since the

initial filing of this appeal and yet no briefing has ever been

filed due to Appellant’s delays and failures to abide by the

relevant rules for bankruptcy appeals.   This Court has given

Appellant multiple chances to properly appeal the Bankruptcy

Court’s Order, and he has repeatedly failed to do so.    The Court

therefore finds that the only remaining appropriate sanction is

dismissal; and

                                8
      WHEREAS, as to the sixth Poulis factor, the meritoriousness

of the claim or defense, the Court cannot reach a conclusion,

because Lawson has never filed any briefing in this action which

would permit the Court to assess the meritoriousness of his

claims or arguments.    The Court therefore finds this factor is

neutral in its analysis of whether to permit this action to

proceed; and

      WHEREAS, the Court therefore finds that at least four out

of the six Poulis factors weigh strongly in favor of dismissal;

and

      WHEREAS, the Court therefore finds that dismissal of this

appeal for failure to comply with Federal Rule of Bankruptcy

Procedure 8018(a), as well as for failure to prosecute this

appeal, is therefore appropriate;

      THEREFORE, IT IS on this 21st day of June, 2021

      ORDERED Appellant Lawson’s appeal of the Bankruptcy Court’s

Order is therefore DISMISSED; and it is further

      ORDERED that the Clerk of the Court shall mark this action

as CLOSED; and it is further

      ORDERED that the Clerk of the Court shall mail a copy of

this Order to Appellant via regular mail.



                                         /s Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                  9
